UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4817



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellant,

           versus


TAUHEEDAH RICHARDSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-02-60)


Argued:   February 1, 2007                   Decided:   May 11, 2007


Before WILKINS, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Michael Gordon James, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellant. Richard Clarke Speaks, Wilmington, North Carolina, for
Appellee. ON BRIEF: Frank D. Whitney, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tauheedah Richardson was convicted of conspiring to distribute

and possessing with intent to distribute more than 50 grams of

crack cocaine and an unspecified quantity of cocaine powder, in

violation of 21 U.S.C. §§ 846, 841(a)(1).             Applying the mandatory

Sentencing Guidelines, the district court sentenced Richardson on

February 2, 2004, to a 324-month term of imprisonment.                    Because

that sentence violated Richardson’s Sixth Amendment jury trial

right, as subsequently determined in United States v. Booker, 543

U.S. 220, 244 (2005), we vacated the sentence and remanded the case

for resentencing in accordance with Booker.                See United States v.

Richardson, No. 03-4843, 2005 U.S. App. LEXIS, at *9-12 (4th Cir.

April 15, 2005).

     At resentencing, the district court calculated the recommended

Sentencing Guideline range to be 324 to 405 months, but imposed a

180-month term of imprisonment.              The district court gave three

reasons for imposing the variance sentence:                      (1) Richardson’s

“youthfulness” at the time of the criminal conduct; (2) her good

character prior to becoming the girlfriend of one of the principal

members   of   the    drug   conspiracy;      and   (3)    her    post-sentencing

rehabilitative       efforts.    The   government         appeals   the   variance

sentence, contending that the reasons given by the district court

did not justify the extraordinary variance, and therefore the

sentence imposed was unreasonable. We agree and accordingly remand


                                       -2-
for   resentencing,   but    we   do    not    rule   out   any   variance   as

unreasonable.

      Following Booker, we review sentences for reasonableness.

Booker, 543 U.S. at 261.          “A sentence falling outside of the

properly   calculated       Guidelines        range   is    not   ipso   facto

unreasonable,” United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006), for if a sentence within that range does not serve the

sentencing factors set forth in § 3553(a), a court must “select a

sentence that does serve those factors,” id. at 456.              The reasons

for the variance, therefore, “must be based on the factors listed

in § 3553(a),” id., and the district court must “articulate the[se]

reasons,” United States v. Moreland, 437 F.3d at 432 (4th Cir.

2006).

      In reviewing a variance sentence, we consider “whether the

district court acted reasonably with respect to (1) the imposition

of a variance sentence, and (2) the extent of the variance.”

Moreland, 437 F.3d at 434.         If the district court “provides an

inadequate statement of reasons[,] relies on improper factors,” or

gives “excessive weight to any relevant factor,” the sentence “will

be found unreasonable and vacated.”           Green, 436 F.3d at 457.    Also,

“where the variance is a substantial one,” such as here, “we must

more carefully scrutinize the reasoning offered by the district

court in support of the sentence,” and “the farther the court




                                       -3-
diverges from the advisory guidelines range, the more compelling

the reasons for divergence must be.”       Moreland, 437 F.3d at 434.

      In   this   case,   the   district   court   was    impressed    with

Richardson’s good character prior to becoming the girlfriend of one

of the conspiracy’s principal members. The court saw in Richardson

a person of good character with little criminal history (one

conviction for use of a “simple worthless check” and one conviction

for   marijuana     possession)    whose    present      criminality   was

substantially influenced by her romantic relationship with one of

the conspiracy’s principals.       This conclusion was fortified by

Richardson’s rehabilitative efforts between the first and second

sentencing proceedings in this case.

      We conclude, however, that the reasons offered by the district

court do not provide a basis sufficiently compelling to justify the

substantial downward variance granted in this case -- a reduction

of Richardson’s sentence from a recommended range of 324 to 405

months to 180-months’ imprisonment. See Moreland, 437 F.3d at 434.

      First, Richardson’s prior good character, the effect of her

personal relationship with a principal in the conspiracy on her

criminal activities, and her lack of notable criminal record may

relate to some § 3553(a) sentencing factors, but they are not so

extraordinary as to provide a compelling basis on which to support

a large variance.




                                   -4-
       Second, the district court’s reliance on Richardson’s youth

was misplaced.       A district court is required to consider “any

pertinent policy statement issued by the Sentencing Commission.”

18 U.S.C. § 3553(a)(5)(A). One such policy statement provides that

“age (including youth) is not ordinarily relevant in determining

whether a departure is warranted.”           U.S.S.G. § 5H1.1.

       Third, the district court’s reliance upon Richardson’s post-

sentencing rehabilitative efforts was similarly misplaced.                      The

Sentencing Commission has issued a policy statement indicating that

“post-sentencing        rehabilitative    efforts,      even   if    exceptional,

undertaken    by    a    defendant   after       imposition     of   a   term    of

imprisonment for the instant offense are not an appropriate basis

for a downward departure when resentencing the defendant for that

offense.” U.S.S.G. § 5K2.19. The discouraged sentencing factor of

youthfulness and the inappropriate sentencing factor of post-

sentencing rehabilitative efforts cannot provide a “compelling”

basis for a substantial variance.

       Finally,    the   district    court   failed     to     account   for    the

seriousness of Richardson’s criminal conduct and to demonstrate how

such   a   large   variance    would     serve    the   primary      purposes    of

sentencing that are described in § 3553(a)(2)(A).                Richardson was

convicted for her participation in a wide-ranging, multi-year drug

trafficking conspiracy based in New Bern, North Carolina.                  During

that time, she was the girlfriend of a principal member of the


                                       -5-
conspiracy.        The evidence presented at trial established that she

was extensively involved, demonstrating that she stored drugs; that

she stored cash proceeds from drug sales; that she transported

cocaine     shipments     from    New     York   to   North      Carolina;   that   she

transported co-conspirators to drug sales; that she attended the

conversion      of    powder     cocaine     into     crack      cocaine;    that   she

facilitated communication among her co-conspirators by transporting

messages among them; that she obtained a firearm for her co-

conspirators; that she helped her co-conspirators evade arrests,

including one who had committed murder; that she permitted the

concealment of a murder weapon behind residence; and that she

herself sold crack cocaine on occasion.                     We conclude that the

substantial     variance       sentence     imposed       does    not    “reflect   the

seriousness” of this conduct, “promote respect for the law” that

was   broken,       nor   “provide      just     punishment”       for   Richardson’s

prolonged entanglement with the drug trafficking conspiracy.                        See

18 U.S.C. § 3553(a)(2)(A).

      For    the     reasons     given,    we    vacate    Richardson’s      variance

sentence because the extent of the variance was unreasonable.                       Our

holding, however, does not deny the court discretion to impose a

variance sentence as appropriate to support the sentencing factors

found in § 3553(a).

                                                              VACATED AND REMANDED




                                           -6-